DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application serial No. 16/542,867 filed on August 16, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belloti et al. (US 2018/0231386 A1).
In regard to claim 1, Belloti et al. discloses a navigation device (104, 204,600) comprising:
a communication system (620 in Fig. 6);
a storage system (608 in Fig. 6) that stores map data;
a positioning system that determines a position of the navigation device (see [0027], [0046] and Fig. 1);
one or more processors (604 in Fig. 1); and

a memory  (see memory 606 in Fig. 6), communicably coupled to the one or more processors and storing:
a routing module (628 in Fig. 6) including instructions that when executed by the one or more processors cause the one or more processors to determine, according to the map data, a route plan between a starting point and a destination such that the route plan includes an exercise segment that a user will manually traverse with the navigation device and a transportation segment over which the user will be transported as a passenger (see Figs. 1-6, and [0004], [0024],  [0027]-[0032], [0035], [0039]) ; and
a tracking module including instructions that when executed by the one or more processors cause the one or more processors to transmit, through the communication system and based at least in part on the position of the navigation device while the user is traversing the exercise segment, a request for transportation to complete the transportation segment (see Figs. 1-6, and [0004], [0024], [0027]-[0032], [0035], [0039]). 

In regard to claim 2, Belloti et al. discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to determine a length of the exercise segment based at least in part on the training regimen data (see at least [0027]-[0041] and Figs. 1-6).

In regard to claim 3, Belloti et al. discloses a user interface, wherein the tracking module further includes instructions to, prior to transmitting the request for transportation, provide a notification on the user interface and wait for a predetermined amount of time for a response from the user before transmitting the request, the notification indicating details of the request and providing an option to extend the exercise segment (see at least [0027]-[0041] and [0049]-[0052]) and Figs. 1-6).

In regard to claims 4 and 5, Belloti et al. discloses wherein the routing module further includes instructions to dynamically adjust the route plan, according to the map data, to extend the exercise segment when the user selects the option to extend the exercise segment. (see at least [0027]-[0041] and [0049]-[0052]) and Figs. 1-6);  health monitoring system that detects one or more aspects the user’s health while the user is traversing the exercise segment and outputs health data indicating the one or more aspects, and wherein the tracking module further includes instructions to provide the notification based at least in part on the health data (see at least [0027]-[0041] and [0049]-[0052]) and Figs. 1-6).

In regard to claim 6, Belloti et al. discloses wherein the routing module further includes instructions to create the exercise segment, according to the map data, to include a rest point at a facility (see at least [0027]-[0041] and [0049]-[0052]) and Figs. 1-6).
.

In regard to claim 7, Belloti et al. discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to determine a length of the exercise segment and a position of the rest point along the length of the exercise segment based on the training regimen data (see at least [0027]-[0041] and [0049]-[0052]) and Figs. 1-6).

In regard to claim 8, Belloti et al. discloses wherein the routing module further includes instructions to transmit the exercise segment to an external system, receive a communication from the external system indicating a second exercise segment associated with a second user, and adjust the route plan such that the exercise segment coincides with the second exercise segment. (see at least [0027]-[0041] and [0049]-[0052]), [0027]-[0039] and Figs. 1-6).


In regard to claim 9, Belloti et al. discloses wherein the storage system further stores training regimen data associated with the user, and the routing module further includes instructions to transmit data, based on the training regimen data, indicating a level of difficulty of the exercise segment, and wherein the second exercise segment received in the communication has a similar level of difficulty. (see at least [0027]-[0041] and [0049]-[0052]), [0027]-[0039] and Figs. 1-6).


In regard to claim 10, Belloti et al. discloses wherein the tracking module further includes instructions to transmit a request to cross a traffic signal when the position indicates that the navigation device is within a threshold distance of the traffic signal (see at least [0027]-[0041] and [0049]-[0052]), [0027]-[0039] and Figs. 1-6).

In regard to claim 11, Belloti et al. discloses wherein the routing module further includes instructions to transmit to an external system a request for traffic data, and to determine one or more paths of the route plan based at least in part on the traffic data(see at least [0027]-[0041] and [0049]-[0052]), [0027]-[0039] and Figs. 1-6).

As to claims 12-20, they recite substantially the same limitations claims 1-6, 8 and 9.   As such, claims 12-20 are rejected for substantially the same reasons given for claims 1-6, 8 and 9 above and are incorporated herein.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references:
 	Brooks et al. (US 2018/0188065), Newlin et al. (US 2016/0298977), Zheng et al. (US 2013/0073202), Scofield et al. (US 2013/0046456), and  Kahn (us Patent No. 9,068,8544) define general state in the art and are relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661